[Cite as Shie v. Smith, 123 Ohio St.3d 89, 2009-Ohio-4079.]




                 SHIE, APPELLANT, v. SMITH, WARDEN, APPELLEE.
           [Cite as Shie v. Smith, 123 Ohio St.3d 89, 2009-Ohio-4079.]
Appeal from dismissal of a petition for a writ of habeas corpus — Habeas corpus
        not available to remedy claim concerning sentencing error — Judgment
        affirmed.
  (No. 2009-0704 — Submitted August 11, 2009 — Decided August 19, 2009.)
      APPEAL from the Court of Appeals for Richland County, No. 09 CA 21,
                                     2009-Ohio-1661.
                                  __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
petition of appellant, David Zion Shie, for a writ of habeas corpus.
        {¶ 2} Shie’s claim of sentencing error is not cognizable in habeas corpus,
and he had an adequate remedy in the ordinary course of law by direct appeal to
raise that issue. State ex rel. Shackleford v. Moore, 116 Ohio St.3d 310, 2007-
Ohio-6462, 878 N.E.2d 1035, ¶ 5. In fact, Shie already unsuccessfully raised the
same issue in his direct appeal, see State v. Shie, Cuyahoga App. No. 88677,
2007-Ohio-3773, appeal not accepted for review, 116 Ohio St.3d 1440, 2007-
Ohio-6518, 877 N.E.2d 991, and res judicata bars him from using habeas corpus
to obtain a successive appellate review. State ex rel. Mowen v. Mowen, 119 Ohio
St.3d 462, 2008-Ohio-4759, 895 N.E.2d 163, ¶ 17.
        {¶ 3} Moreover, because habeas corpus is appropriate in the criminal
context only when the petitioner is entitled to immediate release from prison or
some other physical confinement, Shie is not entitled to the writ because he is also
incarcerated for a parole revocation on a prior offense that he does not challenge.
Keith v. Bobby, 117 Ohio St.3d 470, 2008-Ohio-1443, 884 N.E.2d 1067, ¶ 12-13.
                            SUPREME COURT OF OHIO




       {¶ 4} Finally, Shie’s petition is fatally defective and subject to dismissal
because he did not attach copies of all of his pertinent commitment papers.
Knowles v. Voorhies, 121 Ohio St.3d 271, 2009-Ohio-1109, 903 N.E.2d 637, ¶ 1.
       {¶ 5} Therefore, the court of appeals properly dismissed Shie’s habeas
corpus petition. We also deny Shie’s motion for oral argument.
                                                                 Judgment affirmed.
       MOYER,     C.J.,   and     PFEIFER,       LUNDBERG   STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                __________________
       David Zion Shie, pro se.
       Richard Cordray, Attorney General, and Samuel Peterson, Assistant
Attorney General, for appellee.
                           ______________________




                                             2